              Case 2:20-cv-00154-MJP Document 21 Filed 06/02/20 Page 1 of 2



 1

 2

 3

 4                                                        HONORABLE MARSHA J. PECHMAN

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 ALLIED WORLD NATIONAL ASSURANCE                    No. 2:20-cv-00154-MJP
   COMPANY, as Assignee of SMART CIRCLE
 9 INTERNATIONAL LLC,                                 ORDER GRANTING PARTIES’ SECOND
                                                      STIPULATION TO CONTINUE INITIAL
10                        Plaintiff,                  DISCLOSURES, JOINT STATUS REPORT
                                                      AND DISCOVERY PLAN DEADLINES
11         vs.

12 FOREMOST INSURANCE COMPANY
   GRAND RAPIDS, MICHIGAN,
13
                   Defendant.
14

15                                         I.        ORDER

16         Based upon the Parties’ Second Stipulation to Continue Initial Disclosures, Joint Status

17 Report and Discovery Plan Deadlines and the records and filings herein as follows:

18   Order Regarding Initial Disclosures, Joint      Current Deadline      Proposed Deadline
     Status Report, And Early Settlement
19   FRCP 26(f) Conference                           May 29, 2020          July 28, 2020

20   Initial Disclosures Pursuant to FRCP 26(a)(1)   June 5, 2020          August 4, 2020

21   Combined Joint Status Report and Discovery June 12, 2020              August 11, 2020
     Plan pursuant to FCRP 26(f) and LCR 26(f)
22

23


     ORDER GRANTING SECOND STIPULATION TO CONTINUE INITIAL
     DISCLOSURES, JOINT STATUS REPORT AND DISCOVERY PLAN
     DEADLINES – PAGE 1
     CAUSE NO. 2:20-CV-00154-MJP
            Case 2:20-cv-00154-MJP Document 21 Filed 06/02/20 Page 2 of 2



 1        It is ordered that the Parties’ Second Stipulation to Continue Initial Disclosures, Joint

 2 Status Report and Discovery Plan Deadlines is hereby GRANTED.

 3

 4        Dated: _June 2, 2020_

 5



                                       A
 6

 7
                                       Marsha J. Pechman
 8
                                       United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING SECOND STIPULATION TO CONTINUE INITIAL
     DISCLOSURES, JOINT STATUS REPORT AND DISCOVERY PLAN
     DEADLINES – PAGE 2
     CAUSE NO. 2:20-CV-00154-MJP
